

VENATOR OUTSIDE DIRECTORS
ELECTIVE DEFERRAL PLAN
This Elective Deferral Plan of Venator Materials PLC is effective as of November
14, 2017 except as otherwise provided in this Plan.
ARTICLE I
NAME


1.1    Name. The Plan shall be known as the “Venator Outside Directors Elective
Deferral Plan” and is hereinafter sometimes referred to as the “Plan.”
ARTICLE II
PURPOSE
2.1    Purpose. This Plan has been created for the primary purpose of providing
outside directors of the Employer with the ability to defer the receipt of
director fees.
ARTICLE III
DEFINITIONS
When used herein, the following words shall have the meanings indicated, unless
the context clearly indicates otherwise:
3.1    Account. The word “Account” shall mean the Deferral Account described in
Section 5.1.
3.2    Beneficiary. The word “Beneficiary” shall mean the person or persons
entitled to receive benefits upon the death of a Director under this Plan.
3.3    Code. The word “Code” shall mean the Internal Revenue Code of 1986, as
amended.
3.4    Code Section 409A. The words “Code Section 409A” means Code Section 409A,
including the guidance and regulations promulgated thereunder and successor
provisions, guidance and regulations thereto.
3.5    Commencement Date. The words “Commencement Date” shall mean the
Termination Date of the Director, provided, however, if the Director is a
Specified Employee as of the Termination Date, then the Commencement Date shall
be the date that is six months after the Termination Date.
(a)    “Specified Employee” means a Director who as of the Termination Date of
the Director is considered a Key Employee of the Employer or a Related Employer,
any stock of which is publicly traded (whether on an established market or
otherwise) as of the Termination Date.


1



--------------------------------------------------------------------------------




(b)    A Director is considered a “Key Employee” for the entire 12 month period
beginning on an April 1 (this April 1 is referred to herein as the applicable
effective date) if the Director meets the requirements of Code Section
416(i)(1)(A)(i), (ii) or (iii) (applying the applicable regulations thereunder
but disregarding Code Section 416(i)(5)) at any time during the 12-month period
ending on the December 31 immediately preceding the applicable effective date.
For example, if the Director met the applicable requirements of Code Section
416(i) listed above at any time during the 2017 calendar year, then for the 12
month period beginning April 1, 2018 the Director will be considered a Key
Employee.
(c)    “Related Employer” means with respect to the Employer (i) a corporation
which is a member of a controlled group of corporations (within the meaning of
Code Section 1563(a) determined without regard to Section 1563(a)(4) and
(e)(3)(C) thereof) with the Employer, and (i) any trade or business (whether or
not incorporated) which is under common control (as defined in Code Section
414(c) and regulations thereunder) with the Employer.
3.6    Deferral Account. The words “Deferral Account” shall mean the account
maintained on the books of the Employer as described in Section 5.1.
3.7    Director. The word “Director” shall mean an Eligible Person who has
become a participant in the Plan.
3.8    Directors Fees. The words “Directors Fees” with respect to a Director
shall mean the total amount payable in cash to the Director for services as a
member or committee member of the Board of Directors of the Employer.
3.9    Effective Date. The “Effective Date” of this Plan shall be November 14,
2017.
3.10    Eligible Person. The words “Eligible Person” shall mean any member of
the Board of Directors of the Employer receiving Directors Fees who is not an
employee of the Employer or any of its affiliates.
3.11    Employer. The word “Employer” shall mean Venator Materials PLC or any
successor thereof, if its successor shall adopt this Plan.
3.12    Plan. The word “Plan” shall mean the Elective Deferral Plan set forth in
and by this document, as the same may be amended from time to time.
3.13    Plan Administrator. The words “Plan Administrator” shall mean the person
or committee designated by the Employer to administer this Plan. In the absence
of an effective designation, it shall mean the Employer.
3.14    Plan Year. The words “Plan Year” shall mean the calendar year.
3.15    Termination Date. The words “Termination Date” mean the date as of which
the Plan Administrator reasonably determines that no further personal services
to the Employer or any Affiliate, whether as a director, an employee or
otherwise, will be provided by the Director, determined in accordance with Code
Section 409A. For purposes of this determination, the Director


2



--------------------------------------------------------------------------------




shall be treated as continuing to provide personal services for purposes of this
Plan during the period up to six months that the Director is on military leave,
sick leave or other bona fide leave of absence, or treated as continuing to
provide personal service during the entire period of such leave if the Director
retains the right to reemployment under applicable law or by contract at the end
of such leave.
(a)    “Affiliate” means (i) a corporation which is a member of a controlled
group of corporations (within the meaning of Code Section 1563(a) determined
without regard to Sections 1563(a)(4) and (e)(3)(C) thereof) which includes the
Employer, provided that the phrase “more than 50 percent” shall be substituted
for the phrase “at least 80 percent” in Code Section I563(a)(1), and (i) any
trade or business (whether or not incorporated) which is under common control
(as defined in Code Section 414(c) as modified by Section 415(h) thereof and
regulations thereunder) with the Employer.
3.16    Unforeseeable Emergency. The words “Unforeseeable Emergency” of a
Director shall mean a severe financial hardship to the Director resulting from
an illness or accident of the Director, the spouse of the Director, the
beneficiary of the Director or a dependent of the Director (as defined in Code
Section 152, without regard to Code Sections 152(b)(1), (b)(2) and (d)(1)(B)),
loss of the Director’s property due to casualty, the imminent foreclosure of or
eviction from Director’s primary residence, the need to pay medical expenses or
prescription drug medications, the need to pay for funeral expenses of a spouse,
beneficiary or dependent, or other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the Director
that is determined by the Plan Administrator to be an “unforeseeable emergency”
within the meaning of Code Section 409A(a)(2)(B)(ii).
ARTICLE IV
ELIGIBILITY
4.1    Participation. Each Eligible Person shall be eligible to participate in
this Plan as of the first day of the month coincident with or immediately
following the date he or she becomes an Eligible Person. A Director shall cease
to be eligible to make further elective deferrals under this Plan at such time
as the Director ceases to be an Eligible Person.
4.2    Elections.    A Director may make an election once each Plan Year to
defer receipt of all or a portion of the Directors Fees payable to the Director
with respect to the Plan Year and such election may not be modified during the
Plan Year. The election for a Plan Year must be made prior to the beginning of
the Plan Year. Notwithstanding the foregoing, an individual who first becomes an
Eligible Person during a Plan Year may make an election within 30 days of the
date the Eligible Person became a member of the Board of Directors, which
election shall apply with respect to Directors Fees payable with respect to such
Plan Year under rules established by the Plan Administrator. An election shall
be in writing and shall conform to the applicable rules and procedures
established by the Plan Administrator
Notwithstanding the foregoing restrictions on the modification of elections, the
deferral elections of a Director who elects under Section 6.5 to receive a
distribution upon an Unforeseeable Emergency shall be cancelled as of the date
of the election under Section 6.5. The cancellation


3



--------------------------------------------------------------------------------




shall be applicable to fees payable for the balance of the year following the
cancellation. Following a cancellation, no further elections of deferral may be
made with respect to Director Fees payable during that year.
ARTICLE V
ACCOUNTS
5.1    Establishment and Determination of Elective Account. The Employer shall
establish an Elective Deferral Account on its books for each Director. The
Deferral Account balance of a Director shall be credited with each of the
following:
(a)    Elective Deferral Contribution. The Employer shall credit to the Deferral
Account of the Director the amount specified by the election of the Director
under Section 4.2 at the time the Directors Fees would otherwise have been paid
to the Director. The Director Fees actually paid to the Director for the period
by the Employer shall be reduced by the amount credited to the Deferral Account
under this Section 5.1(a).
(b)    Earnings. As of the end of each month, and as of the date the benefit is
payable under Article VI, the Employer shall adjust the Deferral Account of a
Director under rules established by the Plan Administrator to reflect the
increase or decrease that would have been incurred by the account since the last
day of the preceding month if the account had been invested for the applicable
period in the investments selected in advance by the Director from those made
available by the Plan Administrator, or to the extent no selection has properly
been made, by adjusting the account to reflect the increase or decrease that
would have been incurred by the account for the applicable period if the account
had been invested for the applicable period in the fixed income fund selected in
its sole discretion by the Plan Administrator. The Plan Administrator shall
prescribe such rules as it deems necessary or appropriate regarding the
adjustments to the Deferral Accounts to reflect the timing of investment
elections made by the Director and the timing of amounts being credited or
debited to the Deferral Accounts.
The Deferral Account balance of a Director shall be debited with the amount paid
to or on behalf of the Director under this Plan.
5.2    Statement of Accounts. The Plan Administrator shall provide to each
Director within 120 days after the close of each Plan Year, a statement in such
form as the Plan Administrator selects setting forth the balance, if any, in the
Deferral Account of the Director as of the last day of the Plan Year just ended.
5.3    Accounting Device Only. The Deferral Account shall be utilized solely as
a device for the measurement and determination of the amounts to be paid to the
Director under this Plan. The Deferral Account shall not constitute or be
treated as a trust fund of any kind.
ARTICLE VI
PAYMENT OF ACCOUNTS


4



--------------------------------------------------------------------------------




6.1    Benefit Payment. A Director shall be entitled to a payment equal to the
amount credited to his or her Deferral Account as of the Commencement Date. The
payment shall commence to be paid within 60 days of the Commencement Date on a
date selected by the Plan Administrator in its sole discretion.
6.2    Form of Payment. Subject to Section 6.3, the amount due the Director
shall be paid in one of the following forms as selected by the Director in
writing in his or her initial election form:
(a)    a single cash lump sum payment; or
(b)    installments over a period of three years; or
(c)    installments over a period of five years; or
(d)    installments over a period of ten years.
Notwithstanding the foregoing, in the event the amount credited to the Deferral
Account at the Commencement Date does not exceed the limit of Code Section
402(g)(1)(B), determined as of the Commencement Date, such benefits shall be
paid in the form of a single lump sum payment to the Director without regard to
the form of payment elected by the Director.
In the event payment is made in installments, the Deferral Account used to
measure the amount due the Director shall continue to be adjusted for earnings
under rules prescribed by the Plan Administrator as provided in Section 5.1(b).
In the event no form of payment is elected, the amount due the Director shall be
paid in a form of a single lump sum payment.
6.3    Change in Form of Payment. A Director may change his or her election of
the form of payment for a Commencement Date to another form available under
Section 6.2 only as allowed pursuant to Code Section 409A(a)(4)(C) and the
regulations promulgated thereunder, by submitting a written election form to the
Plan Administrator; provided
(a)    such election shall not be effective for a Commencement Date that occurs
within 12 months from the date the election form was received by the Plan
Administrator; and
(b)    if the Commencement Date is on account of a separation from service,
notwithstanding other provisions of this Plan, the payment or payments to which
the Director is entitled shall not commence to be paid to the Director until 5
years from the date that the payment or payments would otherwise have commenced
if the election to change the form of payment had not been made.
6.4    Payment to Beneficiary. In the event a Director dies before receiving his
or her full benefit under this Plan, the Employer shall pay any remaining amount
due on behalf of the Director hereunder to the Beneficiary of the Director. Such
payment shall be in the form of a single cash payment. The payment shall be paid
within 60 days following the date of death on a date selected by the Plan
Administrator in its sole discretion. A Director may designate a Beneficiary on
the form prescribed by and delivered to the Plan Administrator. If no
Beneficiary is properly


5



--------------------------------------------------------------------------------




designated under this Plan, then the Beneficiary shall be the spouse of the
Director, if living. If there is no Beneficiary after application of the
foregoing provisions of this Section, then the payment shall be made to the
estate of the Director. If under these rules the benefits are payable to the
estate of the Director, and either the Plan Administrator cannot locate a
qualified representative of the deceased Director’s estate, or if administration
of the estate is not otherwise required, the Plan Administrator in its
discretion may make the distribution to the deceased Director’s heirs at law,
determined in accordance with the law of the State of the Director’s domicile in
effect as of the date of the Director’s death.
6.5    Distribution in Event of Unforeseeable Emergency. Prior to the
Commencement Date, a Director may request a distribution of all or a portion of
the amount credited to his or her Deferral Account in the event of an
Unforeseeable Emergency. The Plan Administrator shall determine, in a
non-discriminatory manner, whether a Director has an Unforeseeable Emergency.
The amount of the distribution shall be limited to the amounts reasonably
necessary to satisfy the emergency need as determined by the Plan Administrator
applying the provisions of the applicable regulations under Code Section 409A
(including taking into account the tax costs of the distribution and the amounts
available from other sources of the Director).
6.6    Discretionary Distribution for Taxes. The Plan is intended to comply with
the provisions of Code Section 409A. In the event the Plan fails to meet the
requirements of Code Section 409A, the Plan Administrator may, in the Plan
Administrator’s sole discretion, distribute to the affected Director(s) the
amount(s) such Director(s) are required to include in income as a result of such
failure of the Plan to comply with Code Section 409A. In the event of such a
distribution, the affected Director(s)’s benefits hereunder shall be adjusted to
reflect the value of the amount so distributed. At the discretion of the Plan
Administrator, the amount necessary to pay the: (a) Federal Insurance
Contributions Act tax imposed under Code Sections 3101, 3121(a) and 3121(v)(2)
(the “FICA Amount”), and/or (a) Railroad Retirement Act tax imposed under Code
Sections 3201, 3211, 3231(e)(1) and 3231(e)(8) (the “RRTA Amount”) on
compensation deferred under the Plan, may be distributed to the affected
Director and the benefits of such Director hereunder shall be adjusted to
reflect the value of the amount so distributed. Additionally, in its discretion,
the Plan Administrator may provide for the distribution to the affected Director
of the amount necessary to pay the income tax at source on wages imposed under
Code Section 3401 or the corresponding withholding provisions of applicable
state, local, or foreign tax laws as a result of the distribution of the FICA
Amount or RRTA Amount, and to pay the additional income tax at source on wages
attributable to the pyramiding Code Section 3401 wages and taxes. In no event
however, shall the total amount distributed pursuant to this paragraph to a
particular Director with respect to the Director’s deferrals under the Plan
exceed the aggregate of the FICA Amount and the RRTA Amount with respect to such
deferrals, and the income tax withholding related to such FICA Amount or RRTA
Amount. The benefits of such Director hereunder shall be adjusted to reflect the
value of the amount so distributed.
ARTICLE VII
ADMINISTRATION OF THE PLAN


6



--------------------------------------------------------------------------------




7.1    Plan Administration. The Plan Administrator shall have the authority to
interpret the Plan and issue such administrative procedures as it deems
appropriate. The Plan Administrator shall have the duty and responsibility of
maintaining records, making the requisite calculations and disbursing the
payments hereunder. The Plan Administrator's interpretations, determinations,
regulations and calculations shall be final and binding on all persons and
parties concerned.
7.2    Amendment and Termination. The Employer may amend or terminate the Plan
at any time, provided, however, that (a) no such amendment or termination shall
adversely affect the benefit to which a Director is entitled under Article VI
prior to the date of such amendment or termination unless the change is
necessary to keep the Plan in compliance with the applicable provisions of the
law, including Code Section 409A, and (a) no such amendment or termination shall
cancel or revoke an election made by the Director under Section 4.2 for the year
in which the amendment or termination occurs prior to the end of that year
unless to do so is determined by the Employer in good faith not to cause the
Plan to fail to comply with Code Section 409A. In the event of a termination of
the Plan, benefits shall be retained under the terms of the Plan until the
Director reaches his or her Commencement Date under the Plan; provided, however,
the Employer may elect to make distribution earlier to the Director if the
Employer determines in good faith that such distribution does not cause the Plan
to fail to comply with Code Section 409A. The liabilities of this Plan relating
to a Director may in the discretion of the Employer be transferred to another
plan or program of the Employer, provided that the Employer determines in good
faith that the transfer and the provisions of the plan or program receiving the
transfer applicable to the transfer do not result in any change to the benefits
being transferred that would cause those benefits to be subject to income
taxation under the Code prior to distribution to the Director.
Except as otherwise expressly provided in other sections of this Plan, the
payment of any benefits under the Plan may not be accelerated, including upon
the amendment or termination of the Plan, except in a manner that the Employer
determines in good faith does not cause the Plan to fail to comply with Code
Section 409A.
7.3    Payments. The Employer will pay all benefits arising under this Plan.
There shall be deducted from each payment any federal, state or local
withholding or taxes or charges which may be required under applicable law as
determined by the Employer.
7.4    Non-assignability of Benefits. The benefits payable hereunder or the
right to receive future benefits under the Plan may not be anticipated,
alienated, pledged, encumbered, or subjected to any charge or legal process, and
if any attempt is made to do so, or a person eligible for any benefits becomes
bankrupt, the earnings under the Plan of the person affected may be terminated
by the Plan Administrator which, in its sole discretion, may cause the same to
be held or applied for the benefit of one or more of the dependents of such
person or make any other disposition of such benefits that it deems appropriate.
7.5    Status of Plan. Nothing contained herein shall be construed as providing
for assets to be held in trust or escrow or any other form of asset segregation
for the Director or for any other person or persons to whom benefits are to be
paid pursuant to the terms of this Plan, the Director's only right hereunder
being the right to receive the benefits set forth herein. To the extent any
person


7



--------------------------------------------------------------------------------




acquires a right to receive benefits under this Plan, such right shall be no
greater than the right of any unsecured general creditor of the Employer.
7.6    Reports and Records. The Plan Administrator and those to whom the Plan
Administrator has delegated duties under the Plan shall keep records of all
their proceedings and actions and shall maintain books of account, records, and
other data as shall be necessary for the proper administration of the Plan and
for compliance with applicable law.
7.7    Finances. The costs of the Plan shall be borne by the Employer. The
rights of the Director (or of his or her Beneficiary) to benefits under the Plan
shall be solely those of an unsecured general creditor of the Employer. Any
assets acquired by or held by the Employer shall not be deemed to be held as
security for the performance of the obligations of the Employer under this Plan.
7.8    Nonguarantee of Position. Nothing contained in this Plan shall be
construed as a right of any Director to be continued in his or her position as a
member of the Board of Directors.
7.9    Applicable Law. All questions pertaining to the construction, validity
and effect of the Plan shall be determined in accordance with the laws of the
United States and to the extent not pre-empted by such laws, by the laws of the
State of Utah.
7.10    Headings. The headings of Sections and Articles in this Plan are for
convenience purposes only and shall in no way control or be used in the
interpretation of the content of the Sections or Articles or this Plan as a
whole.
7.11    Number and Gender. Where the context requires, the singular shall
include the plural and the plural shall include the singular, and any gender
shall include both other genders.
Dated this 14th day of November 2017.
VENATOR MATERIALS PLC
 
By: /s/ Russ R. Stolle
Name: Russ R. Stolle
Title: Senior Vice President, General Counsel and
Chief Compliance Officer







8

